884 F.2d 582
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

In re Richard W. THOMPSON, Debtor.Evelyn C. THOMPSON, Appellant,v.Richard W. THOMPSON, Appellee.
No. 88-3795.
United States Court of Appeals, Ninth Circuit.
Argued June 26, 1989.Submission deferred June 29, 1989.Resubmitted Aug. 22, 1989.Decided Aug. 25, 1989.
Before ALARCON, BRUNETTI and O'SCANNLAIN, Circuit Judges.


1
ORDER*


2
Evelyn Thompson appeals from the Bankruptcy Appellate Panel's order reversing the trial court's decision that Thompson's former husband could not avoid a lien that was granted to her to secure payment of her equity interest in the marital home.  We affirm under In re Pederson, 875 F.2d 781 (9th Cir.1989).  As the lower court observed, the factual setting of Pederson is indistinguishable from the case at bar.  Excluding non-avoidable mortgages, the net equity in the property is less than the homestead exemption, and under Pederson, Thompson's lien is avoidable under section 522(f)(1) of the Bankruptcy Code.  We are bound by Pederson, and accordingly, the BAP decision is affirmed.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3